Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remarks
2.	Claims 4-6, 9, 11, and 21-28 are currently pending in this Application.
3.	Claims 5, 9, 11, 21-23, 25, 26, and are amended as shown.
4.	Examiner request scheduling a telephone interview to promote compact prosecution.

Response to Arguments
5.	Applicant’s arguments filed on 1/15/2021, with respect to the 35 U.S.C § 103(a) rejections of claims 5, 6, 9, 11, and 21-28 as allegedly unpatentable over Broustis (U.S. Publication 2013/0290696), in view of Cakulev (U.S. Publication 2014/0004796) have been fully considered. However, upon further consideration, a new ground(s) of rejection is made in view of amended claims.

	Applicant alleges neither of the cited references teach or suggest at least any direct communication between a network node and a UE (“supporting a first direct interface between the first network node and the first UE; supporting a second direct interface between the second network node and the second UE,” as recited in claim 9).
Regarding Broustis, as described, all communication between UE A and the network is through an eNB. There is no disclosure or suggestion of any UE supporting any direct interface with a network node. Examiner respectfully disagrees. 
Applicant’s claims do not clearly define a network node. Applicant’s specification paragraph 0031 discloses The ProSe Function is a node which supports the ProSe communication between the UEs. However, the Examiner cannot import the language of the Applicant’s specification. The broadest reasonable interpretation is a Prose function is an application, process or system facilitating Prose processes.
Furthermore, Applicant’s specification on paragraph 0033 discloses “The E-UTRAN 30 is formed by one or more eNBs (evolved Node Bs) (not shown).” The E-Utran is built on eNB base stations. Therefore, there no clear indication that the UEs within the E-UTRAN network communicate directly with or without the assistance of a base station (i.e., eNB) in which infrastructure is built on. 

	Applicant also states neither of the cited references teach or suggest at least any network node receiving any request, from a UE, for direct communication between UEs (“receiving, by the first network node, a request message from the first UE, the request message being for direct communication between the first UE and the second UE over an interface PC5,” as recited in claim 9).

The formal definition of a node is a node is a point of intersection/connection within a network. Broustis does state creating a direct communication between the first and second UE (paragraph 0039) with the help of the eNBs (Fig. 2b) falls right in line with the Applicant’s specification and Fig.1 which support UEs and eNB communication.
Examiner request the Applicant clearly define the claim language in order to remove any ambiguity regarding how the network node supports direct interface communication and the method behind supporting. The terms interface, supporting and Prose functions are extremely broad. Therefore, the eNB base stations support direct communications as illustrated in Broustis and mention as a supportive element within the Applicant’s specification. 

Terminal Disclaimer
7.	The terminal disclaimer filed on 7/06/2020 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of patent no. 10,212,597 has been reviewed and is accepted. The terminal disclaimer has been recorded.





Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
8.	Claim 5, 6, 9,11, and 21 -28 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 20130290696 hereinafter Broustis in view of U.S.
Publication No. 20120163235 hereinafter Ho, and further in view of U.S. Publication No. 20140092885 hereinafter Venkatachalam.

As per claim 5, Broustis discloses:
A User Equipment (UE) in a mobile communication system (para 0022 “For deployment scenarios where Alice (device 102-A) and Bob (device 102-B) are "neighbors" (i.e., within each other's coverage range), proximity services (ProSe), such as those described in 3GPP TR 22.803, 3rd Generation Partnership Project’),

at least one processor; and at least one memory coupled to the at least
one processor, the memory storing Instructions that when executed by the processor (Fig, 2a-b, and 3, Para 0079 "Nonetheless, FIG. 4 generally illustrates an exemplary architecture for each device communicating over the communication medium. As shown, computing device A 410 comprises I/O devices 412, processor 414, and memory 416. Computing device B 420 comprises I/O devices 422, processor 424, and memory 426.
Network element 430 comprises I/O devices 432, processor 434, and memory 436." Para 0080 “It should be understood that the term "processor" as used herein is intended to include one or more processing devices, including a central processing unit.”)
at least one processor cause the at least one processor to:
send, to a first network node, a request message for direct communication between the UE and the another UE over an interface PC5 (para 0043 “With SeProSe (secure ProSe), once Alice and Bob receive an advertisement that they are within the range of each other (depicted as steps 214 and 216 in FIG. 2A), Alice determines whether she would like to initiate ProSe communication with Bob. If this is the case, Alice (device 102-A) sends a ProSe request (in step 218 in FIG. 2A) to the eNB 104 indicating that she wishes to initiate the ProSe communication with Bob (device 102-B). The attached eNB verifies (in step 220 in FIG. 2A) that both Alice and Bob are authenticated and authorized to use ProSe.” para 0068 “More specifically, as shown in FIG. 3, Alice (device 102-A) Bob sends this information (302 in FIG. 3) to his attached eNB (104), which further relays the information to Alice 3). or via Alice's eNB over the X2 interface). Similarly, Alice informs Bob about her observed channel properties via the network infrastructure (path 304 to 302).”
Fig. 4, element 312, para 0075 “As an example, there may be ProSe applications that do not require fast communications between UEs, such as text messaging and low-rate voice applications. Such applications may operate over links that do not need to use high bit rates. Such a link is illustrated in FIG. 3 as 312. In other words, using suboptimal transmission parameters (which however are sufficient for successful overhearing of ProSe communication) will not affect the performance of such applications.” para 0086 “More specifically, as shown in FIG. 3, Alice (device 102-A) and Bob (device 102-B) do not exchange channel (and other control) information directly, but through the network infrastructure. In other words, in order for Bob to inform Alice about his observed link properties, he does not use the ProSe communication. Instead. Bob sends this information (302 in FIG. 3) to his attached eNB (104), which further relays the information to Alice (either directly when Alice is attached to the same eNB (304 in FIG. 3), or via Alice's eNB over the X2 interface). Similarly, Alice informs Bob about her observed channel properties via the network infrastructure (path 304 to 302).

perform the direct communication with another UE over the interface PCS based on information provided by the core network node (para 0047 “if the verification is successful, eNB 104 generates PK (in step 222 in FIG, 2A) as defined above. KAIice in the computation of PK may be: (i) any of the other keys maintained by eNB (e.g., KeNB, KRRCenc, KRRCint, KUPenc, KUPint); (ii) a combination of two or more keys; (iii) a randomly derived value; or (iv) ProSe key (KProSe) derived and delivered by the MME to eNB upon successful authentication of ProSe authorized UE. At this point, Alice and Bob can start ProSe communication, which is secured using PK/' Para 0050 and 0052 “Alice and Bob may use PK for securing their ProSe communication, or key derivatives of PK for more fine-grained ProSe security and authorization. The PK key may be used for securing ProSe communication between Alice and Bob in one or more of the following illustrative ways: Use of separate key derivatives for encryption and integrity protection. SeProSe provides the ability for Alice and Bob to use Pk for deriving separate keys for encryption (PKenc) and integrity protection (PKint)),

Broustis does not disclose:
a mobile communication system including another UE, a first network node communicates directly with  the UE without communication via a base station, and a second network node that communicates directly with  the another UE, without communication via the base station, and that communicates with the first network node,
receive, from the first network node, security information, the first network node performing authorization with the second network node for whether the UE is authorized to perform the direct communication over the interface PC5 with the another UE
perform the direct communication with another UE based on the security information

Ho discloses:
receive, from the first network node, security information, the first network node performing authorization with the second network node for whether the UE is authorized to perform the direct communication over the interface PC5 with the another UE (Fig. 7, para 0071 “In an aspect, pre-connection establishment may be performed to enable a UE to obtain P2P configuration information that may be used for P2P communication. In general, the P2P configuration information may include any information that may be pertinent for P2P. In one design, the P2P configuration information may convey resources allocated for P2P (e.g., for peer discovery and/or P2P communication), UE identities (IDs) to use for P2P, service credentials for P2P, etc. The allocated resources for P2P may include resources for the PHY layer (e.g., time interlaces, resource blocks, etc.), resources for the MAC layer, etc. The UE IDs may include Cell Radio Network Temporary Identifiers (C-RNTIs), etc. The service credentials may include security certificates that authenticate the P2P service(s) provided by the UE.” para 0075 “In the example shown in FIG. 7, a first eNB 702 may periodically broadcast system information blocks (SIBs) to UEs within its coverage 710. One 
perform the direct communication with another UE based on the security information (Fig. 8, para 0077 “In one design, for direct connection establishment
between two UEs, one UE (e.g., a UE that initiates a direct connection) may be referred to as a client UE, and the other UE may be referred to as a manager UE. The client UE may play the role of a conventional UE in certain Non-Access Stratum (NAS)-like and RRC procedures supporting P2P. The manager UE may play the role of a conventional eNB in certain NAS-like and RRC procedures supporting P2P.”)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the proximity services of Broustis to include the method of support a direct interface between the first network node and the another UE, as taught by Ho.
The motivation would have been to properly validate and establish d2d communication.

Broustis in view of Ho does not disclose:
a mobile communication system including another UE, a first network node communicates directly with  the UE without communication via a base station, and a second network node that communicates directly with  the another UE, without communication via the base station, and that communicates with the first network node

	Venkatachalam discloses:
a mobile communication system including another UE, a first network node communicates directly with  the UE without communication via a base station, and a second network node that communicates directly with  the another UE, without communication via the base station, and that communicates with the first network node (Fig 1, para 0046 “In the example illustrated in FIG. 1, UE1 and UE2 are both configured to communicate with a WWAN. In this example, the WWAN access is based on the 3GPP LTE standard, including Releases 8, 9, 10 and 11. Network assisted proximity and discovery information can be communicated to UE1 and UE2 from the EPC via a control plane connection with the WWAN access. In this example embodiment, the WWAN access may be based on 3GPP. The 3GPP access may be provided by a RAN having at least one eNodeB, as previously discussed. The eNodeB can be a high power node, such as a macro node, that is configured to transmit and receive signals from UEs over a distance of multiple kilometers. Alternatively, the eNodeB may be a Low Power Node (LPN), such as a micro cell, a pico cell, a femto cell, a Home eNodeB, and so forth. The LPN can be configured to communicate with the UEs over a distance of less than one kilometer.” Para 0047 “In one embodiment, a Proximity Detection Function (PDF) can be implemented in the 3GPP network in one or more of the following nodes, including: a) an eNodeB; b) an MME; c) an ANDSF; and d) a new proximity server in the mobile network operator (MNO). In FIG. 1, the PDF is illustrated as being located in the ANDSF, but this is not intended to be limiting. The PDF can be configured to communicate network assisted proximity discovery information to UE1 and UE2. The PDF may also be located at other nodes that allow the PDF to communicate with the UE(s) in a WWAN network. In one embodiment, the ANDSF can include a list of WLAN networks that may be available in the vicinity of a UE and information that can be used to assist the UEs to expedite the connection to the WLAN network(s).”)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the proximity services of Broustis to include the method of support a direct interface between the first network node and the another UE without the use of a base station, as taught by Venkatachalam.
The motivation would have been to facility communication and establish d2d communication.

As per claim 6, Broustis in view of Ho and Venkatachalam discloses:


As per claim 9, the Implementation of the UE of claim 5 will implement the method of a core network node of claim 9. The claim is analyzed with to claim 5.

As per claim 11, the implementation of the UE of claim 5 will implement the method of a UE of claim 11. The claim is analyzed with respect to claim 5.

As per claim 21, the implementation of the UE of claim 5 will implement the core network node of claim 21. The claim is analyzed with respect to claim 5.

As per claim 22, Broustis in view of Ho and Venkatachalam discloses:
The mobile communication system according to claim 21, wherein the mobile communication system supports Proximity Services (ProSe) (Broustis para 0029, 0040 and 0041).

As per claim 23, Broustis in view of Ho and Venkatachalam discloses:
The mobile communication system according to claim 21, wherein the first direct interface and the second direct interface do not pass through a base station (Ho para 0073 “The eNB (which can be merely a node or access point, see para 0044 and 0055) 602 may receive the message from the requesting UE 606 and may send an RRC P2P configuration message ("RRCP2PConfiguration") 612 message to the first UE 606 (for example, via an Uu interface) to establish all 

As per claim 24, Broustis in view of Ho and Venkatachalam discloses:
The method according to claim 9, wherein the mobile communication system supports Proximity Services (ProSe) (Broustis para 0029, 0040 and 0041).

As per claim 25, Broustis in view of Ho discloses:
The method according to claim 9, wherein the first direct interface and the second direct interface do not pass through a base station (Ho para 0073 “The eNB (which can be merely a node or access point, see para 0044 and 0055) 602 may receive the message from the requesting UE 606 and may send an RRC P2P configuration message ("RRCP2PConfiguration") 612 message to the first UE 606 (for example, via an Uu interface) to establish all P2P configurations needed by the first UE 606 prior to actual direct connection establishment, which may be via the Ud interface.”).

As per claim 26, Broustis in view of Ho and Venkatachalam discloses:
The method according to claim 11, wherein the first direct interface and the second direct interface do not pass through a base station (Ho para 0073 “The eNB (which can be merely a node or access point, see para 0044 and
0055) 602 may receive the message from the requesting UE 606 and may send an RRC P2P configuration message ("RRCP2PConfiguration") 612 message (for example, via an Uu interface) to establish all P2P configurations needed by the first UE 606 prior to actual direct connection establishment, which may be via the Ud interface.”)

As per claim 27, Broustis in view of Ho and Venkatachalam discloses:
The method according to claim 11, wherein the mobile communication system supports Proximity Services (ProSe) (para 0029, 0040 and 0041).

As per claim 28, Broustis in view of Ho and Venkatachalam discloses:
The UE according to claim 5, wherein the first direct interface and the second direct interface do not pass through a base station (Ho para 0073 “The eNB (which can be merely a node or access point, see para 0044 and 0055) 602 may receive the message from the requesting UE 606 and may send an RRC P2P configuration message ("RRCP2PConfiguration") 612 message to the first UE 606 (for example, via an Uu interface) to establish all P2P configurations needed by the first UE 606 prior to actual direct connection establishment, which may be via the Ud interface.”).


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY S GRACIA whose telephone number is (571)270-5192.  The examiner can normally be reached on Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashok Patel can be reached on 5712723972.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GARY S GRACIA/Primary Examiner, Art Unit 2491